Case 2:18-cv-03648-SJF-SIL Document 83-12 Filed 11/18/19 Page 1 of 12 PageID #: 1136




   UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK

   DAVID T. SILVA, GERROD T. SMITH, and
   JONATHAN K. SMITH, Members of the Shinnecock
   Indian Nation,
                                            Plaintiff,

                         -against-
                                                                  18-cv-3648(SJF)(SIL)
   BRIAN FARRISH, JAMIE GREENWOOD, EVAN
   LACZI, BASIL SEGGOS, NEW YORK STATE
   DEPARTMENT OF ENVIRONMENTAL
   CONSERVATION, and SUFFOLK COUNTY DISTRICT
   ATTORNEY’S OFFICE,

                                           Defendants.




         SUFFOLK COUNTY DEFENDANTS’ REPLY MEMORANDUM OF LAW
            IN SUPPORT OF MOTION PURSUANT TO LOCAL RULE 56.1




   Dated: Hauppauge, New York
          November 18, 2019             Respectfully Submitted,

                                        Dennis M. Brown
                                        Suffolk County Attorney
                                        Attorney for Defendants
                                        H. Lee Dennison Building
                                        100 Veterans Memorial Highway
                                        P.O. Box 6100
                                        Hauppauge, New York 11788

                                        BRIAN C. MITCHELL
                                        Assistant County Attorney
Case 2:18-cv-03648-SJF-SIL Document 83-12 Filed 11/18/19 Page 2 of 12 PageID #: 1137




                                                      TABLE OF CONTENTS


   PRELIMINARY STATEMENT .................................................................................................. 1

   POINT I
   DEFENDANT GREENWOOD IS ENTITLED
   TO ABSOLUTE PROSECUTORIAL IMMUNITY .................................................................... 3

   POINT II
   THE CLAIM AGAINST DEFENDANT GREENWOOD
   IN HER OFFICIAL CAPACITY MUST BE DISMISSED
   BASED UPON SOVEREIGN IMMUNITY ................................................................................ 5

   POINT III
   THE REQUEST FOR DECLARATORY RELIEF
   IS BARRED BY THE YOUNGER DOCTRINE ........................................................................ 8

   CONCLUSION ........................................................................................................................... 10




                                                                        i
Case 2:18-cv-03648-SJF-SIL Document 83-12 Filed 11/18/19 Page 3 of 12 PageID #: 1138




                                         PRELIMINARY STATEMENT


            Jamie Greenwood and the Suffolk County District Attorney’s Office1 (County

   Defendants), Defendants in this Civil Rights action pursuant to 42 U.S.C. §1981 and §1982,

   submit this memorandum of law in reply to the plaintiffs’ opposition to the County Defendants’

   motion for summary judgment dismissing the Complaint (“the complaint”) filed by the plaintiffs.

            On June 22, 2018, the plaintiffs David Silva, Gerrod Smith and Jonathan Smith filed a

   complaint pursuant to 42 U.S.C. §1981 and §1982 alleging a Pattern of Illegal Racial

   Discrimination as against them by the defendants and seeking monetary damages; the complaint

   also seeks declaratory relief against the defendants.                The claims against defendant Assistant

   District Attorney Jamie Greenwood arise out of ADA Greenwood’s role in the prosecution of

   defendant Silva in a criminal action in Southampton Town Justice Court. On June 5, 2019, after

   a bench trial, plaintiff Silva was convicted of the offense of ECL 13-0355 (fishing without a

   license) by the Hon. Gary J. Webber, Southampton Town Justice. He was found not guilty of

   two other offenses relating to taking undersized eels. ADA Greenwood is sued in her individual

   and official capacity.

            As noted in our original memorandum of law, the claims against ADA Greenwood in her

   individual capacity must be dismissed based upon absolute prosecutorial immunity.                                   In

   opposition, the plaintiffs claim that ADA Greenwood is not entitled to absolute prosecutorial

   immunity arguing that she was acting without authority or in the absence of jurisdiction and as

   such is not entitled to absolute prosecutorial immunity.                As explained below, these arguments

   are wholly without merit.


   1
    The County submits that the Suffolk County District Attorney’s Office is not an entity susceptible to suit. Steed v.
   Delohery, No. 96 Civ. 2449, 1998 WL 440861, at *1 (S.D.N.Y. Aug. 4, 1998). To the extent the claims may be
   construed as against the County of Suffolk, they are addressed infra.
                                                             1
Case 2:18-cv-03648-SJF-SIL Document 83-12 Filed 11/18/19 Page 4 of 12 PageID #: 1139




          The claims against ADA Greenwood in her official capacity, must be construed as claims

   against the State of New York and accordingly they must be dismissed based upon Sovereign

   Immunity, and plaintiffs’ reliance on Ex Parte Young to overcome that immunity are similarly

   baseless.   To the extent the claims against her in her official capacity can be construed as claims

   against the County of Suffolk, they must be dismissed as the plaintiffs have failed to plead that

   the alleged conduct was the result of a practice or custom of the County. In fact, in advancing an

   argument pursuant to Ex Parte Young to try and overcome Sovereign Immunity, the plaintiffs’

   have abandoned any Monell claim against the County. See, Monell v. Dept. of Social Services,

   436 U.S. 658, 98 S.Ct. 2018 (1978). Moreover, the plaintiffs have not even interposed an

   opposition to the County’s motion to dismiss any perceived Monell against it, and accordingly

   that portion of the County’s motion should be granted unopposed.

          Notwithstanding clear law to the contrary, the plaintiffs still persist in their belief that the

   Suffolk County District Attorney’s Office is an entity susceptible to suit. Ironically, in arguing

   that the Office of the District Attorney can be sued, the plaintiffs’ only bolster the County’s

   argument that claims asserted against individual municipal employees in their official capacities

   are tantamount to claims against the municipality itself. Regardless of the plaintiffs’ continued

   insistence that the Suffolk County District Attorney’s Office is susceptible to suit, it is of no

   moment, as claims in their official capacity are claims against the municipality, which in this

   case are claims against the State. As noted, claims against the State are barred by Sovereign

   Immunity.

          Lastly, and most significantly, the Court should abstain from any intervention in the State

   proceedings under the Younger Abstention doctrine.




                                                     2
Case 2:18-cv-03648-SJF-SIL Document 83-12 Filed 11/18/19 Page 5 of 12 PageID #: 1140




                                                POINT I

                          DEFENDANT GREENWOOD IS ENTITLED
                         TO ABSOLUTE PROSECUTORIAL IMMUNITY


          The basis for the plaintiffs’ claims against Assistant District Attorney Greenwood are

   solely based upon her role in the prosecution of defendant Silva in a pending criminal action in

   Southampton Town Justice Court. But for the following paragraph, the complaint is void as to

   any conduct attributable to ADA Greenwood:

          This case is presently lodged and pending in the Southampton Town Justice Court
          as Case No. 17-7008 and is being prosecuted by Greenwood. Silva’s attempt to
          obtain a voluntary dismissal by Greenwood was unsuccessful, and Silva’s motion
          to dismiss for lack of jurisdiction was denied by that court. Over Silva’s
          objection, that case is presently scheduled for trial on August 30, 2018 at 9:00 am.
          (See Compliant at PP. 20)


          Plaintiffs appear to acknowledge that their claim against ADA Greenwood in her

   prosecutorial role is baseless, and attempt to breathe life into the otherwise meritless claim by

   alleging that ADA Greenwood acted without authority or in the clear absence of jurisdiction.

   To do so, the plaintiffs engage in a detailed argument regarding the exceptions to sovereign

   immunity discussed in Ex Parte Young, 209 U.S. 123 (1908).             They also conflate the two

   forms of immunity (prosecutorial vs. sovereign) by pointing out, quite correctly, that ADA

   Greenwood was acting in and is being sued in her individual capacity in her role in the

   prosecution of the plaintiffs. (See Plaintiffs’ MOL in Opposition at p. 3).   It is in this individual

   role that ADA Greenwood is afforded absolute prosecutorial immunity and as such the claim

   against her must be dismissed.


          To the extent the plaintiffs claim that ADA Greenwood was acting in the absence of

   jurisdiction, the actions taken by ADA Greenwood in prosecuting the charges against the

                                                    3
Case 2:18-cv-03648-SJF-SIL Document 83-12 Filed 11/18/19 Page 6 of 12 PageID #: 1141




   plaintiff Silva were wholly authorized by statute and it cannot be said that she acted in clear

   absence of jurisdiction.


            The Second Circuit has held that absolute prosecutorial immunity will apply when

   attorneys are performing a prosecutorial function unless they act without any colorable claim of

   authority or proceed in the clear absence of all jurisdiction. Barr v. Abrams, 810 F.2d 358 (2d

   Cir, 1987); Rudow v. City of New York, 822 F.2d 324 (2d Cir, 1987). In considering whether a

   given prosecution was clearly beyond the scope of a prosecutor’s jurisdiction, or if there was at

   least a colorable claim of authority, courts will look to whether relevant statutes authorize

   prosecution for the charged conduct. Shmueli v. City of New York, 424 F.3d 231 (2d. Cir. 2005);

   Bernard v. County of Suffolk, 356 F.3d 495 (2d. Cir. 2004).                   The issue is not whether the

   conduct undertaken was done with good or bad motive, or that the defendant acted in excess of

   authority, the question is whether the kind of conduct is that authorized of prosecutors. Rudow v.

   City of New York, 822 F.2d 324 (2d Cir, 1987); Barret v. United States, 798 F.2d 565 (2d Cir,

   1986).       It is only when the prosecutor acts in the “clear absence of all jurisdiction” and not

   merely in excess of his jurisdiction that they will be subjected to liability. Stump v. Sparkman,

   435 U.S. 349, 98 S.Ct. 1099 (1978); Lerwill v. Joslin, 712 F.2d 435 (10th Cir. 1983).2

   Moreover, when determining if a prosecutor has lost her absolute immunity by committing a

   prosecutorial act beyond the scope of her authority, that authority should be interpreted broadly.

   Stump, 435 U.S. at 356. 98 S.Ct. at 1104.

            Under New York law the duties and authorities of a district attorney are codified within

   section 700 of the New York County Law. N.Y. County Law § 700 (McKinney). Pursuant to that

   statute “it shall be the duty of every District Attorney to conduct all prosecutions for crimes and

   2
    While Stump involved judicial immunity the same concepts are generally applied to a prosecutor’s quasi-judicial
   immunity as well. Butz v. Economou, 438 U.S. 478 (1978).
                                                           4
Case 2:18-cv-03648-SJF-SIL Document 83-12 Filed 11/18/19 Page 7 of 12 PageID #: 1142




   offenses cognizable by the courts of the county for which he or she shall have been elected or

   appointed.”     Plaintiff Silva has been charged with violations of crimes or offenses defined

   within the New York Code of Rules and Regulations and the New York Environmental

   Conservation Law.      As such all of the conduct undertaken by the defendant Greenwood in

   prosecuting the plaintiff was and is wholly authorized by statute and clearly the kind of conduct

   authorized of prosecutors.

          As stated above, the standard in evaluating whether a prosecutor will lose the protection

   of absolute immunity is the “clear absence of jurisdiction” or where conduct is not “colorably

   prosecutorial in nature”.     Merely acting in excess of enumerated authority is not sufficient to

   defeat a claim of prosecutorial immunity.      As the conduct of ADA Greenwood in prosecuting

   the plaintiff was and is colorably prosecutorial and well within the defined statutory authority, it

   cannot be said that she acted in the “clear absence of jurisdiction”. When coupled with the

   applicable standard of interpreting that authority broadly, the action of the defendant must be

   afforded absolute immunity.

          Plaintiffs’ fleeting arguments that internal e-mails with the New York State DEC

   establish a scheme to wrongly prosecute the plaintiffs should be dismissed outright by this Court

   as 1) the cited e-mails do not establish any such “scheme”, and 2) ADA Greenwood is not a

   party to any of the emails.

                                                    POINT II

                       THE CLAIM AGAINST DEFENDANT GREENWOOD
                                IN HER OFFICIAL CAPACITY
                    MUST BE DISMISSED BASED UPON SOVEREIGN IMMUNITY

          To the extent that defendant Greenwood is being sued in her official capacity as an

   Assistant District Attorney of Suffolk County, this claim must fail pursuant to the doctrine of


                                                     5
Case 2:18-cv-03648-SJF-SIL Document 83-12 Filed 11/18/19 Page 8 of 12 PageID #: 1143




   state sovereign immunity. Actions taken in her prosecutorial role represent New York State’s

   interests and are thus shielded from suit under the Eleventh Amendment. Ying Jing Gan, 996

   F.2d at 536; (“[A] District Attorney is not an officer or employee of the municipality but is

   instead a quasi-judicial officer acting for the state in criminal matters”) (internal quotation marks

   omitted); Baez v. Hennessy, 853 F.2d 73, 77 (2d Cir.1988) ( “[w]hen prosecuting a criminal

   matter, a district attorney in New York State, acting in a quasi-judicial capacity, represents the

   state not the county”), cert. denied, 488 U.S. 1014, 109 S.Ct. 805, 102 L.Ed.2d 796 (1989); see

   also, Jackson v. County of Nassau,, 2009 WL 393640 at *4 (E.D.N.Y. 2009).

          The plaintiffs argument that the State is not entitled to sovereign immunity under the

   exceptions found in Ex Parte Young, 209 U.S. 123 (1908), is addressed at length in the

   Memorandum of Law submitted by the New York State Defendants in support of their summary

   judgment motion, and the County defendants rely upon and respectfully request the Court

   incorporate those arguments herein as part of this reply.

          Further, to the extent the claims against ADA Greenwood in her official capacity can be

   construed as claims against the County of Suffolk, they must be dismissed as the plaintiff has

   failed to plead that the alleged conduct was the result of a practice or custom of the County. In

   fact, in advancing an argument pursuant to Ex Parte Young to try and overcome Sovereign

   Immunity, the plaintiffs’ concede that ADA Greenwood was a New York State actor, and in

   doing so have abandoned any Monell claim against the County. See, Monell v. Dept. of Social

   Services, 436 U.S. 658, 98 S.Ct. 2018 (1978). Further, the plaintiffs have not even interposed an

   opposition to the County’s motion to dismiss any perceived Monell claim against it, and

   accordingly that portion of the County’s motion should be granted unopposed.




                                                    6
Case 2:18-cv-03648-SJF-SIL Document 83-12 Filed 11/18/19 Page 9 of 12 PageID #: 1144




   Claims Against the District Attorney’s Office

           Notwithstanding clear law to the contrary, the plaintiffs still persist in their belief that the

   Suffolk County District Attorney’s Office is an entity susceptible to suit. Ironically, in arguing

   that the Office of the District Attorney can be sued, the plaintiffs only bolster the County’s

   argument that claims asserted against individual municipal employees in their official capacities

   are tantamount to claims against the municipality itself. Vargas v City of New York, 105 AD3d

   834, 837 [2d Dept 2013], lv granted 22 NY3d 858 [2013]; see Hafer v Melo, 502 US 21, 25

   [1991]). Regardless of the plaintiffs’ continued insistence that the Suffolk County District

   Attorney’s Office is susceptible to suit, it is of no moment, as claims in their official capacity are

   claims against the municipality, which in this case are claims against the State. As noted, claims

   against the State are barred by Sovereign Immunity.

           Confusing the issue further, the plaintiffs interchange the phrase “Office of the District

   Attorney” (an entity that cannot be sued) with that of “Defendant DA” (apparently referring to

   the District Attorney himself). They then go on to state “To the extent the Defendant DA is not

   a legal entity, which it is, that part of the action should be construed as brought against the DA in

   his personal and official capacities under Ex parte Young” (Plaintiff MOL at p.17).             For the

   first time, the plaintiffs now seek to sue the District Attorney himself, not only individually, but

   also in his official capacity.   Even if the Court were to permit an amendment to the complaint

   through the plaintiffs memorandum in opposition, such amendment is futile as 1) the complaint

   is silent as to the personal involvement of the District Attorney (see, Back v. Hastings on Hudson

   Union Free School Dist., 365 F.3d 107 (2d Cir. 2004); Platt v. Incorporated Village of Southampton,

   391 Fed. Appx. 62,65 (2d Cir. 2010); and 2) when the District Attorney acts in his official

   capacity as a prosecutor, he does so as a State actor and there can be no liability against the

   County.
                                                      7
Case 2:18-cv-03648-SJF-SIL Document 83-12 Filed 11/18/19 Page 10 of 12 PageID #:
                                     1145



                                              POINT III

                          THE REQUEST FOR DECLARATORY RELIEF
                           IS BARRED BY THE YOUNGER DOCTRINE

        The Court in the instant matter should abstain from any intervention in the State

 proceedings under the Younger Abstention doctrine. “Younger generally requires federal courts

 to abstain from taking jurisdiction over federal constitutional claims that involve or call into

 question ongoing state proceedings.” Diamond "D" Const. Corp. v. McGowan, 282 F.3d 191,

 198 (2d Cir. 2002) (citing Younger v. Harris, 401 U.S. 37, 43-44, 91 S. Ct. 746, 755 (1971)).

 Under Younger and its progeny, “abstention is appropriate when: 1) there is an ongoing state

 proceeding; 2) an important state interest is implicated; and 3) the plaintiff has an avenue open

 for review of constitutional claims in the state court.” Hansel v. Town Court for the Town of

 Springfield, N.Y., 56 F.3d 391, 393 (2d Cir. 1995). “The relevant question under Younger is

 ‘whether the state’s procedural remedies could provide the relief sought[,] [not] . . . whether the

 state will provide’ the constitutional ruling which the plaintiff seeks.” Spargo v. New York State

 Comm'n on Judicial Conduct, 351 F.3d 65, 79 (2d Cir. 2003) (emphasis and second and third

 alterations in original) (quoting Kirschner v. Klemons, 225 F.3d 227, 235 (2d Cir. 2000)).

        As noted in our original moving papers, in denying the plaintiff’s initial request for

 injunctive relief, this Honorable Court ruled that, under Younger, the Court was required to

 abstain from granting the injunctive relief requested by Silva. See DE [48] at 9. In reaching that

 conclusion, the Court reasoned that: (i) there was a pending State proceeding, namely, the

 subject criminal action against Silva in the Justice Court; (ii) that proceeding involved the

 “State’s enforcement of its generally applicable fishing regulations       outside of reservation

 boundaries, implicating an important state interest”; and (iii) there was no indication that Silva

 had been, or would be, deprived of “an adequate opportunity for judicial review of his

                                                 8
Case 2:18-cv-03648-SJF-SIL Document 83-12 Filed 11/18/19 Page 11 of 12 PageID #:
                                     1146



 constitutional claim.” Id. (citations omitted). The Court also determined that neither of the

 exceptions exception to the Younger doctrine applied. Id. at 9-10. The Court determined that the

 plaintiffs did not establish bad faith, nor was there a pattern of harassment or evidence to

 support a finding of retaliation on the part of the State actors.     Moreover, the Court concluded

 that no extraordinary circumstances existed, observing that “the trial before Judge Weber in [the]

 Justice Court provides Silva with a meaningful, timely, and adequate means to address his

 alleged constitutional violation[,] . . . and there is nothing indicating [that] Silva will suffer ‘great

 and immediate’ harm” absent this Court’s intervention. Id. (citations omitted).

         Nothing has changed since the Court issued its decision on the plaintiffs’ request for

 injunctive relief, except that the plaintiff has been convicted on one of the charges against him.

 Notwithstanding the conclusion of the trial in the State matter, Younger abstention still applies,

 as Silva has not been, or would be, deprived of “an adequate opportunity for judicial review of

 his constitutional claim.”   Indeed, Silva may still challenge the alleged constitutional infirmities

 to his conviction through direct appeal in the State Court system. Levy v. Lerner, 853 F. Supp.

 636, 641 (E.D.N.Y. 1994) (applying Younger abstention where the opportunity for plaintiff to

 appeal his conviction available, and where plaintiff had filed notice of appeal). “A state action is

 considered ‘pending’ for Younger purposes through the completion of the state appeals process,

 even if the federal plaintiff has failed to exercise his state appellate rights.” Jureli, LLC v.

 Schaefer, 53 F. Supp. 3d 552, 559 (E.D.N.Y. 2014). As such, Younger abstention is appropriate

 and the Court is barred from considering the plaintiffs’ claims for declaratory relief.




                                                    9
Case 2:18-cv-03648-SJF-SIL Document 83-12 Filed 11/18/19 Page 12 of 12 PageID #:
                                     1147



                                      CONCLUSION

        Based on the forgoing, defendants Jamie Greenwood and the Suffolk County District

 Attorney’s Office respectfully request that this Court grant their motion for summary judgment

 pursuant to Fed. R. Civ. P. Rule 56 dismissing the complaint.

 Dated: Hauppauge, New York
        November 18, 2019


                                             Brian C. Mitchell
                                      By:    Brian C. Mitchell
                                             Assistant County Attorney




                                                10
